PUBLISH


                IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                         01/28/2000
                         -------------------------------------------
                                                                      THOMAS K. KAHN
                                       No. 98-4217                        CLERK
                        --------------------------------------------
                        D. C. Docket No. 97-03322-CIV-JLK


JAMES CARROLL PILLOW, JR.,
MICHAEL R. SEWARD,
                                                          Plaintiffs-Appellants,

      versus


BECHTEL CONSTRUCTION, INC.,
                                                          Defendant-Appellee.


               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Southern District of Florida
               ----------------------------------------------------------------
                                   (January 28, 2000)


Before EDMONDSON and BARKETT, Circuit Judges, and COHILL*, Senior
District Judge.

_______________
*Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District
of Pennsylvania, sitting by designation.

PER CURIAM:
      Plaintiffs filed a complaint seeking interest on the damages which they received

from Defendant pursuant to a settlement agreement which was approved by the

Secretary of Labor. The district court dismissed the complaint for lack of subject

matter jurisdiction. We affirm.



                                  BACKGROUND



      Over a decade ago, James Pillow, with the assistance of his attorney Michael

Seward, brought an administrative action against Bechtel Construction pursuant to the

employee protection (“whistleblower”) provisions of the Energy Reorganization Act

of 1974 (“ERA”), 42 U.S.C. § 5851. In 1993, the Secretary of Labor (“Secretary”)

found that Bechtel violated the statute’s whistleblower provisions and remanded the

action to an administrative law judge (“ALJ”) for a hearing on damages. At the

resulting hearing, the parties announced that they had reached a settlement on all

remanded issues. The parties did not submit a written settlement agreement, but

instead relied upon statements made on the record to encompass the entire agreement.




                                          2
      The parties agreed that Bechtel would pay $25,000 in back pay and interest to

Pillow, $25,000 in compensatory damages to Pillow, and $250,000 in attorney’s fees

to Seward. And, the parties expressly agreed that the settlement did not cover the

issue of liability and would not prejudice Bechtel’s right to appeal that issue to us.

Although noting that the disparity between Pillow’s recovery and Seward’s fee was

considerable, the ALJ said that he did not consider the attorney’s fee excessive,

particularly given Bechtel’s acceptance of the negotiated amount.           The ALJ

recommended that the agreement be accepted by the Secretary.

      Shortly after the hearing, Pillow submitted a letter to the Secretary of Labor

requesting that the Secretary double the amount that he was to receive pursuant to the

settlement. Because of the letter, the Secretary wrote “there appears not to be consent

of all parties to the settlement terms addressed at the hearing on remand. Accordingly,

I will order the parties to submit [within 60 days] a written settlement agreement

signed by [Pillow, Seward, and Bechtel].”

      The parties submitted a written, signed stipulation that provided for the same

terms as outlined at the hearing. In 1994, the Secretary approved and adopted the

stipulated amounts of backpay and interest, compensatory damages, costs and

attorney’s fees. He used these words:




                                          3
      [A]bsent judicial review or if a reviewing court affirms that Bechtel is
      liable, it is ordered that:

      1. Respondent Bechtel Construction, Inc. will pay Complainant James
      Carroll Pillow, Jr., back pay and interest in the amount of $25,000, and
      compensatory damages in the amount of $25,000, for a total sum of
      $50,000.

      2. Respondent will pay attorney Michael R. Seward the sum of
      $250,000.

      We affirmed the Secretary’s determination that Bechtel had violated the ERA.

See Bechtel Construction v. Secretary of Labor, 98 F.3d 1351 (11th Cir. 1996).

      Shortly thereafter, Pillow and Seward filed with the Department of Labor an

emergency motion seeking an order compelling Bechtel to pay immediately the

$300,000 as partial payment of the award. Bechtel responded that the only reason that

it had not paid the $300,000 was that “Pillow has told us he would not accept anything

less than $365,000, else he would engage [Bechtel] in additional litigation.” Pillow

and Seward claimed that interest had accrued on the $300,000 during the pendency

of the appeal and that they were now entitled to $365,000. Bechtel disagreed and

believed that the payment of $300,000 would satisfy its obligation.

      In 1997, Bechtel was ordered to pay $300,000 then to Pillow and Seward; and

the parties were instructed to submit documents relevant to the subject of interest and

a brief on the issue. In its brief, Bechtel argued that, because a final order of the



                                          4
Secretary of Labor was at issue, 42 U.S.C. § 5851(e) provided that the United States

District Court -- and not the Administrative Review Board (“ARB”) --                              had

jurisdiction over the matter.1 The ARB agreed and stated that, once a final decision

has been issued, the ARB lacks jurisdiction over a dispute about the proper

interpretation of a settlement agreement.

       Plaintiffs then filed a complaint in district court seeking an award of interest

from the time that the settlement agreement was announced until the time we affirmed

the Secretary’s finding that Bechtel was liable. Bechtel filed a motion to dismiss,

claiming that the district court lacked subject matter jurisdiction over the controversy

and contending that “Plaintiffs have sued Bechtel pursuant to 42 U.S.C. § 5851, where

the jurisdiction of this [c]ourt is limited to the enforcement of orders issued by the

Secretary of Labor. Here, the Plaintiffs have sued for something never ordered by the

Secretary. Thus, the complaint must be dismissed.” Bechtel said that the order from

the Secretary required Bechtel to pay $300,000 and did not mention post-award

interest. As it was not disputed that Bechtel had already paid the $300,000, no




       1
                Section 5851(e)(1) says “Any person on whose behalf an order was issued [by the
Secretary]…may commence a civil action against the person to whom such order was issued to
require compliance with such order. The appropriate United States district court shall have
jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce
such order.”

                                                  5
enforcement was necessary: the district court did not have jurisdiction. Plaintiffs

never responded to Bechtel’s motion to dismiss.

      The district court granted Bechtel’s motion, saying that, because Defendant paid

the full amount ordered by the Secretary of Labor and “[b]ecause the Secretary’s order

in this case makes no provision for the post-judgment interest Plaintiffs seek, this

Court does not have jurisdiction to hear Plaintiffs’ claim.”



                                   DISCUSSION



      We review the dismissal of an action for lack of subject matter jurisdiction de

novo. See Parise v. Delta Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998).

      On appeal, Plaintiffs raise two arguments. The essence of Plaintiffs’ first

argument is that the parties had always “understood” that, during the pendency of any

appeal, interest was to accrue on the amount the Secretary ordered that Bechtel pay

Plaintiffs. Thus, when the Secretary “approved and adopted” their settlement

agreement, the “understanding” about interest became part of the Secretary’s order.

Therefore, the district court, according to Plaintiffs, had jurisdiction over the

complaint: it was an action to enforce an order of the Secretary.




                                          6
      We reject Plaintiffs’ first argument. After the November 1993 hearing, the

Secretary, to ensure that all parties consented to the terms of the settlement, required

the parties to submit a written settlement agreement signed by -- and binding on -- the

parties. Plaintiffs admit that this writing, which provided for the same terms that the

parties had agreed to at the hearing and was the basis for the Secretary’s order, did not

mention post-award interest. And, the order itself makes no provision for post-award

interest. The Secretary only explicitly approved, adopted, and ordered the payment

of the stipulated amounts of backpay and interest, compensatory damages, costs and

attorney’s fees. Bechtel complied with this order. Neither the settlement agreement

nor the Secretary’s order made a provision for post-award interest. Plaintiffs’ first

argument, therefore, fails.

      Plaintiffs’ second argument is that post-award interest accrues as a matter of

law on agency awards: it is inherently part of a Secretary’s order, and the district

court has jurisdiction to enforce the order of the Secretary.

      This argument must fail as well. Plaintiffs do not cite to -- nor have we found --

statutory or regulatory authority for the proposition that a final order by the Secretary

of Labor which awards damages (but says nothing about post-award interest) to a

Plaintiff automatically accrues post-award interest as a matter of law. Plaintiffs

mistakenly rely on cases construing 28 U.S.C. § 1961(a), which provides for post-


                                           7
judgment interest on any “money judgment in a civil case recovered in a district

court.” Section 1961, by its own terms, is inapplicable in this case: no recovery of a

money judgment in a district court is involved. See Hobbs v. Director, Office of

Workers Compensation Programs, 820 F.2d 1528, 1531 (9th Cir. 1987) (stating that

Section 1961 is limited to money judgments in civil cases recovered in a district court

and does not extend to agency awards); Gulf Oil Corp. v. Federal Power Comm’n, 563
F.2d 588, 610 (3d Cir. 1977) (stating that Section 1961 applies by its terms only to

civil cases in the district courts).

        By the way, not only do Plaintiffs fail to cite to statutory or regulatory authority

for post-award interest, they do not cite to -- nor have we found -- a final order or

ruling by the Secretary of Labor which says that post-award interest accrues as a

matter of law on agency awards. We conclude that post-award interest does not

innately arise from a money award such as the one ordered by the Secretary in this

case.

        Bechtel has complied with the terms of the Secretary’s order.               So, no

enforcement of an order of the Secretary was necessary. Therefore, the order of the

district court dismissing this action for lack of subject matter jurisdiction is

AFFIRMED.

        AFFIRMED.


                                             8